Citation Nr: 0322414	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-15 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

Argument presented by the appellant's representative in his 
August 2003 informal hearing presentation raised the issue of 
entitlement to an earlier effective date for the grant of 
service connection for the cause of the veteran's death, and 
the Board directs the RO to conduct the appropriate 
development of this claim.  The Board emphasizes that, should 
the issue be denied by the RO, the appellant must perfect an 
appeal to the Board with respect to this issue if he desires 
appellate review.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2002). 
 

FINDINGS OF FACT

1.  A November 2002 rating decision granted service 
connection for the cause of the veteran's death.  

2.  The grant of service connection for the cause of the 
veteran's death renders moot the appellant's claim of for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.



CONCLUSION OF LAW

As to the issue of entitlement to DIC under 38 U.S.C.A. § 
1318, no benefit remains to be awarded and no controversy 
remains; the claim is dismissed.  38 U.S.C.A. § 7105 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its August 1999 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and DIC benefits under 38 
U.S.C.A. § 1318.  The appellant perfected her appeal of these 
claims, and the case was remanded by the Board in December 
2001.  Following this remand, the RO granted service 
connection for the cause of death by rating decision dated in 
November 2002, and noted that this action constituted a 
complete grant of the issues on appeal.  

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5).

It is clear that because the RO granted service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310, the matter of the appellant's alternative 
claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
is rendered moot.  See Hrvatin v. Principi, 3 Vet. App. 426, 
428 (1992) (in order to obtain DIC benefits, a veteran must 
have either died of a service-connected condition (38 
U.S.C.A. § 1310) or have had a 100 percent service-connected 
disability for the ten years immediately preceding his death 
(38 U.S.C.A. § 1318)); see also Green v. Brown, 10 Vet. App. 
111, 115 (1997).  Cf. Swan v. Derwinski, 1 Vet. App. 20, 20-
23 (1990).

ORDER

The appeal as to entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

